DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/11/2022; 07/09/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4-5, 7 and 8 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kawai et al. (US. Pub: 2019/0226658 A1) of record. 
Regarding claim 1, Kawai discloses (in at least figs. 1 and 2) a lighting tool for a vehicle comprising: a first light source (3) configured to emit first light (see at least fig. 2); a second light source (4) that is disposed adjacent to the first light source and that is configured to emit second light in a same direction as the first light (see at least fig. 2); and a projection lens (the combination of items 5 and 6) configured to project the first light and the second light in a same direction (see at least fig. 2), wherein the projection lens has a first lens body (5) including a first incidence section (51) disposed at a side 
Regarding claim 4, Kawai discloses (in at least figs. 1-2 and 16) the emitting section (53) has a lens surface configured to condense the first light and the second light in a direction in which the boundary line extends and in a direction in which the first light source (3) and the second light source (4) are aligned.
Regarding claim 5, Kawai discloses (in at least figs. 1-2 and 16) the projection lens has a third lens body (2) disposed at a side opposite to the emitting section (53), the emitting section (53) has a lens surface configured to condense the first light and the second light in a direction in which the boundary line extends (see fig. 1), and the third lens body (2) has a lens surface configured to condense the first light and the second light emitted from the emitting section (53) in a direction in which the first light source (3) and the second light source (4) are aligned.
Regarding claim 7, Kawai discloses (in at least figs. 1 and 2) the first light source (3) and the second light source (3) are provided on a same surface of a same substrate (7).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kawai et al. (US. Pub: 2019/0226658 A1) of record in view of Gromfeld (US. Pub: 2020/0041089 A1) of record. 
Regarding claim 2, Kawai discloses all the claimed limitations except for a refractive index of the second lens body is smaller than a refractive index of the first lens body.
Gromfeld discloses (in at least fig. 4) a refractive index of the second lens body ([0088]; i.e. the filled recess 30) is different than a refractive index of the first lens body (2; [0088]). 

Regarding claim 3, Kawai as modified by Gromfeld does not expressly disclose a structure in which the first lens body and the second lens body abut against each other via an intermediate layer is included, and the refractive index of the second lens body is equal to or smaller than a refractive index of the intermediate layer.
However, it is well known in the art to form a lighting tool for a vehicle comprised of, in part, a structure in which the first lens body and the second lens body abut against each other via an intermediate layer is included, and the refractive index of the second lens body is equal to or smaller than a refractive index of the intermediate layer. As evidence, Hong et al. (US. Pat: 10,352,524 B1) discloses (in at least fig. 3) a structure in which the first lens body and the second lens body abut against each other via an intermediate layer is included, and the refractive index of the second lens body is equal to or smaller than a refractive index of the intermediate layer (col. 3, line 54-col. 4, line 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider using the structure of Hong in which the first lens body and the second lens body abut against each other via an intermediate layer is included, and the refractive index of the second lens body is equal to or smaller than a refractive index of the intermediate layer in order to facilitate light from the second lens body to pass into the first lens body and to exit from the first emitting section.
Regarding claim 6, neither Kawai nor Gromfeld discloses the third lens body is integrally assembled to the first lens body in a state in which an air layer is provided between the emitting section and the third lens body.
However, Kawai discloses (in at least fig. 1) the lighting tool comprised of, in part, a third lens (2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to consider forming the third lens body of Kawai integrally assembled to the first lens body in a state in which an air layer is provided between the emitting section and the third lens body, since it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art. 
Conclusion
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875